Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/17/2021 has been entered. Claims 1, 3, 5-8, and 10-16 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tridonic (DE 102012205188) (refer to English Machine Translation) in view of Park (US 2015/0309366).
Re claim 1: Tridonic teaches a lighting module comprising: a light mixing chamber (chamber of 4, fig. 3); and a light source (3, fig. 3) arranged to emit light (see fig. 3) into the light mixing chamber (chamber of 4),wherein the light mixing chamber (chamber of 4) is delimited by a back plate (41, fig. 3) opposed by a cover plate (5, fig. 3) and a sidewall arrangement (42, fig. 3) extending between the back plate (41) and the cover plate (5), wherein the cover plate (41) is transmissive for light (see fig. 3) emitted by the light source (3) and transmissive for sound 
However Tridonic fails to teach the combined area of the through holes forms 0.5% to 2% of the total surface area of the light-reflective surface and the lighting module further comprises a further member covering the back plate such that the back plate is arranged in between the light mixing chamber and the further member.
Park teaches a light mixing chamber (chamber within 20, fig. 1); and a light source (LS, fig. 1); a cover plate (300, fig. 1); a back plate (400, fig. 1); wherein the light source (LS) is mounted on the back plate (400, fig. 5); wherein the lighting module (500, fig. 1) further comprises a further member (10, fig. 1) covering (see fig. 5) the back plate (400) such that the back plate (400) is arranged in between (see fig. 5) the light mixing chamber (chamber within 20, fig. 1) and the further member (10).
Therefore, in view of Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a further member covering the back plate such that the back plate is arranged in between the light mixing chamber and the further member, in order to further secure the light sources within the lighting module.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 3: Tridonic teaches the light source (3, fig. 3) is mounted in a central region (center of 41, fig. 3) of the back plate (41, fig. 3) and wherein the cover plate (5, fig. 3) comprises: an opaque central region (white material of 5 reflecting light in fig. 3, see page 9 lines 362-363) (center of 5 along H(A), fig. 3) aligned with the central region of the back plate (center of 41 along H(A), fig. 3); and a plurality of apertures (50, fig. 3) increasing in diameter (diameter of 50, fig. 3) with increasing distance (increases with increasing distance from the axis A, see page 10 lines 377-379) from the opaque central region (center region of 5 on H(A), fig. 3).  

Re claim 5: Tridonic teaches at least part of the sidewall arrangement (42, fig. 3) has a light-reflective surface (43, fig. 3) (reflective inner wall 41, see page 11 line. 436) facing the light mixing chamber (chamber within 4, fig. 3).  

Re claim 16: Tridonic fails to teach said further member is an acoustic plate.

Therefore, in view of Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a further member that is an acoustic plate, in order to further secure the light sources within the lighting module.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tridonic (DE 102012205188) in view of Park (US 2015/0309366) as applied to claim 1 above, and further in view of Krijn et al. (US 2014/0226360) (hereinafter Krijn).
Re claim 6: Tridonic teaches the at least part of the sidewall arrangement (42, fig. 3).
However, Tridonic in view of Park fails to teach at least part of the sidewall arrangement is light-transmissive or wherein the sidewall arrangement only partially surrounds the light mixing chamber.  
Krijn teaches at least part of the sidewall arrangement (13, fig. 2) is light-transmissive (transparent cell walls, see para [0040]).
Therefore, in view of Krijn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least part of the side wall arrangement of Tridonic to be light-transmissive, in order to increase light transmission outside of the lighting module.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of at least part of the sidewall arrangement to be light-transmissive to increase light transmission outside, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 7: Tridonic teaches the back plate (41, fig. 3) is one of a metal back plate (aluminum, see page 8 lines 294-297).
However, Tridonic in view of Park fails to teach a printed circuit board comprising a plurality of conductive tracks conductively coupled to the light source.  
Krijn teaches a printed circuit board (board of 11, fig. 2) comprising a plurality of conductive tracks (17a,b,c, fig. 2) conductively coupled to the light source (18a,b, 19a,b, fig. 2).
Therefore, in view of Krijn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a printed circuit board comprising a plurality of conductive tracks conductively coupled to the light source of Tridonic, in order to improve heat conduction and improved electrical connections for the light source. 

Re claim 8: Tridonic teaches a surface (52, fig. 3) of the cover plate (5, fig. 3) not facing the light mixing chamber (chamber within 4, fig. 3) is light-reflective (page 9 lines 357-359).  
However, Tridonic in view of Park fails to teach a major surface of the cover plate is light-reflective.
Krijn teaches a major surface (top surface of 12, fig. 2) of a cover plate (12, fig. 2) not facing a light mixing chamber (14, fig. 2) is light-reflective (partially reflective, see para [0051]).
Therefore, in view of Krijn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a major surface of the cover .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tridonic (DE 102012205188) in view of Park (US 2015/0309366) as applied to claim 1 above, and further in view of De Gier (US 2016/0186942).
Re claim 10: Tridonic in view of Park fails to teach a cloth or fabric spanning the cover plate.  
De Gier teaches a cloth or fabric (120, fig. 2) (fabric, see para [0031]) spanning the cover plate (150, fig. 2).
Therefore, in view of De Gier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the translucent fabric of De Gier over the cover plate of Tridonic, in order to improve sound absorption by the lighting module [De Gier, 0031].

Re claim 12: Tridonic in view of Park fails to teach a cloth for spanning across lighting modules when coupled together in order to obscure said lighting modules from direct view.  
De Gier teaches a cloth or fabric (120, fig. 2) (fabric, see para [0031]) spanning across lighting modules (see fig. 2 and 6) when coupled together in order to obscure said lighting modules (100, fig. 6) from direct view.
Therefore, in view of De Grier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cloth or fabric to span across .

Claim 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tridonic (DE 102012205188) in view of Park (US 2015/0309366) as applied to claim 1 above, and further in view of Sato et al. (US 2011/0131849) (hereinafter Sato).
Re claim 11: Tridonic teaches a lighting module of claim 1 (see rejection of claim 1).
However, Tridonic in view of Park fails to teach a lighting kit comprising a plurality of lighting modules of claim 1, wherein the lighting modules are configured to be coupled to each other. 
Sato teaches a lighting kit (see fig. 6) comprising a plurality of lighting modules (modules 3, 4, 5, fig. 6), wherein the lighting modules (3, 4, 5) are configured to be coupled to each other (see fig. 6).
Therefore, in view of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional lighting modules of claim 1 of Tridonic where the lighting modules are configured to be coupled to each other, in order to provide a larger area of illumination for the lighting module.

Re claim 13: Tridonic teaches a lighting kit of claim 1 (see rejection of claim 1).
However, Tridonic in view of Park fails to teach a lighting panel formed from the lighting kit of claim 1, wherein at least two lighting modules are coupled together.  
Sato teaches a lighting panel (see fig. 6) formed from the lighting kit (see fig. 6), wherein at least two lighting modules (modules 3, 4, 5, fig. 6) are coupled together (see fig. 6).  


Re claim 14: Tridonic in view of Park fails to teach the at least two lighting modules are coupled together in a side-by-side arrangement, optionally wherein the sidewall arrangement in between adjacent lighting modules is optically transmissive and/or comprises openings between adjacent lighting modules.  
Sato teaches the at least two lighting modules (modules 3, 4, 5, fig. 6) are coupled together in a side-by-side arrangement (see fig. 6), optionally wherein the sidewall arrangement in between adjacent lighting modules is optically transmissive and/or comprises openings between adjacent lighting modules.  
Therefore, in view of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional lighting module where at least two lighting modules are coupled together in a side-by-side arrangement, in order to provide a larger area of illumination for the lighting module.

Re claim 15: Tridonic in view of Park fails to teach a pair of said lighting modules are coupled together in a back-to-back arrangement.   
Sato teaches a pair of said lighting modules (modules 3, 4, 5, fig. 6) are coupled together in a back-to-back arrangement (see fig. 6).   
.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al. (US 9,904,105) discloses a similar lighting module.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875